                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




WASEEM DAKER,


Plaintiff-Appellant,

vs.                                         Case No. CV6:15-49


UNTIED   STATES OF AMERICA ET AL            USCA No. 17-15629-D


Defendants-Appellees.




                              ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the      Mandate of the   United    States


Court of Appeals for the Eleventh Circuit is made the Judgment

of this Court.


      SO ORDERED, this             day                    t 2019.




                                            'HALL, ClflEF JUDGE
                                           :S DISTRICT COURT   JUDGE
                                           DISTRICT OF GEORGIA
